Case 4:17-cv-00893-ALM Document 317 Filed 04/16/19 Page 1 of 2 PageID #: 16283




                         United States District Court
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION


 HUAWEI TECHNOLOGIES CO., LTD.,                  §
 and FUTUREWEI TECHNOLOGIES, INC.                §
                                                 §   Civil Action No. 4:17cv893
 v.                                              §   Judge Mazzant
                                                 §
 YIREN RONNIE HUANG, and CNEX
                                                 §
 LABS, INC.
                          ORDER REGARDING EXHIBITS

      The Court enters this order sua sponte. Due to the upcoming trial of this case, the Court

ORDERS the following:

      A.     On the first day of trial, each party is required to have on hand the following:

             (1)     Original and one copy of their respective original exhibits. Each exhibit

                     shall be properly labeled with the following information: identified as either

                     Plaintiff's or Defendant's Exhibit, the Exhibit Number and the Case

                     Number. In addition, exhibits shall be placed in three-ringer binders.

                     Alternatively, if exhibits are voluminous, the originals may be placed in

                     properly marked letter size manilla folders and contained in a box with

                     handles.

             (2)     Three hard copies of their exhibit list and witness list. These lists shall

                     reflect all pretrial evidentiary rulings and shall be tendered to the Courtroom

                     Deputy at the beginning of trial.

      B.     During trial and on a daily basis, each party shall tender to the Court a new list

             reflecting any additional exhibits admitted the previous day.
    Case 4:17-cv-00893-ALM Document 317 Filed 04/16/19 Page 2 of 2 PageID #: 16284



          C.     At the conclusion of the evidentiary phase of trial, each party is to gather only those

                 exhibits admitted during trial and tender those to the Courtroom Deputy.          The

                 Courtroom Deputy shall verify the exhibits and tender to the jury for its

                 deliberations those exhibits requested by the jury.

          D.     At the conclusion of trial, all boxes of exhibits shall be returned to the respective

                 parties and the parties are instructed to remove these exhibits from the courtroom.

          E.     Within five business days of the conclusion of trial, each party shall submit to the

                 Courtroom Deputy (to Chambers) a Final Exhibit List of all exhibits admitted

                 during trial.

          F.     Within five business days of the conclusion of trial, each party shall submit to the

                 Courtroom Deputy (to Chambers) a disk or disks containing their respective

                 admitted trial exhibits in PDF format with the exception of sealed exhibits. Sealed

                 exhibits shall be submitted on a separate disk or disks. If tangible or oversized

                 exhibits are admitted, such exhibits shall be substituted with a photograph to be

                 converted to a PDF file and shall be included in the Court's disk of admitted

                 exhibits.

.         G.     After verification of final exhibit lists, the Courtroom Deputy shall file and docket

                 the lists, and the disk or disks containing the exhibits in PDF format shall be stored

                 in the Clerk's Office, Sherman Division.

          IT IS SO ORDERED.
           SIGNED this 16th day of April, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
                                                 2
